The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


.
1.	Claims 1 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US Pub. No: 20070115226) in view of Lou (US Pub. No: 20190165004).
Regarding claim 1:
Jung (US Pub. No: 20070115226) discloses a display panel (FIG. 4-6), comprising: 
a base substrate (110, Fig. 6) ([0026]); and 
a pixel (PX2,191 corresponding to 370, see Fig. 5, 6) arranged on the base substrate ([0026], Fig.6), wherein the pixel comprises a first sub-pixel (R) and a second sub-pixel (B), the first sub-pixel comprises a first sub-pixel drive circuit (Qd1) and a first light emitting element (LD) driven by the first sub-pixel drive circuit ([0070]), the second sub-pixel comprises a second sub-pixel drive circuit (Qd1) and a second light emitting [0005] discloses OLED display includes a plurality of pixels each including a switching transistor, a driving transistor, and a storage capacitor, as well as an anode, a cathode, and a light emission layer).  
However, Jung does not specifically discloses the first sub-pixel drive circuit (and the second sub-pixel drive circuit  are arranged sequentially in a first direction   parallel to the base substrate and extend in a second direction parallel to the base substrate and crossing the first direction, wherein the first light emitting element comprises a first anode electrically connected to the first sub-pixel drive circuit, the second light emitting element comprises a second anode electrically connected to the second sub-pixel drive circuit , an orthographic projection of each of the first anode and the second anode on the base substrate partially covers an orthographic projection of the first sub-pixel drive circuit on the base substrate and an orthographic projection of the second sub-pixel drive circuit on the base substrate , and the orthographic projection of the first anode on the base substrate does not overlap the orthographic projection of the second anode on the base substrate. 
Lou (US Pub. No: 20190165004) discloses the first sub-pixel drive circuit (120, see Fig. 5) and the second sub-pixel drive circuit (120 for second pixel) are arranged sequentially in a first direction (X direction) parallel to the base substrate and extend in a second direction (Y direction) parallel to the base substrate and crossing the first direction (see Fig. 5), wherein the first light emitting element (OLED) comprises a first  FIG. 8 is a schematic diagram of each pixel driving circuit 120, for OLED display panel discloses in Fig. 5. Each of the pixel has OLED and anode of OLED, anode of the OLED electrically connected to pixel driving circuit 120, and FIG. 12 illustrated that pixels are stacked in a direction perpendicular to the base substrate 110, see also see, [0068]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung with the teaching of Lou, thereby providing uniform luminance in the display device.
Regarding claim 23:
Jong discloses an electronic device, comprising the display panel (OLED display panel) according to claim 1 ([0025]). 

Allowable Subject Matter
2.	Claims 2-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Reasons for Allowance:

Regarding claim 2: 
The closest art of record singly or in combination fails to teach or suggest the limitations  “ the detection transistor and the switching transistor are respectively located on both sides of the storage capacitor in the second direction, the orthographic projection of one of the first anode and the second anode on the base substrate at least partially covers an orthographic projection of the detection transistor of the first sub-pixel drive circuit on the base substrate and at least partially covers an orthographic projection of the detection transistor of the second sub-pixel drive circuit on the base substrate, the orthographic projection of the other of the first anode and the second anode on the base substrate at least partially covers an orthographic projection of the switching transistor of the first sub-pixel drive circuit on the base substrate and at least partially covers an orthographic projection of the switching transistor of the second sub-pixel drive circuit on the base substrate (see, Applicant’s disclosure [0104], Fig. 19-20).” 

Pertinent Art

 Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692